DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 11/15/2022, which refers to the Amendment filed on 10/19/2022.  
Claims 16-30 are pending in the case.  
No further claims have been cancelled or added.
Claims 16 and 23 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-18, 21-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Seung et al. (JP 2009128356 A, published 06/11/2009, hereinafter “Lee”) in view of Johnson et al. (US 2012/0194547 A1, published 08/02/2012, hereinafter “Johnson”), further in view of Kim Jong Hak (KR 20170045919 A, published 04/28/2017, hereinafter “Hak”) and further in view of Unnikrishnan et al. (US 2014/0053077 A1, published 02/20/2014, hereinafter “Unnikrishnan”) and further in view of Benenson (US 2010/0185970 A1, published 07/22/2010, hereinafter “Benenson”).

Note: Examiner will cite from the attached translation of JP 2009128356 A and KR 20170045919 A in the rejections presented below.

Independent Claim 16:
	Lee discloses a method comprising:
obtaining a digital map (Lee: page 5); 
obtaining localization information of the vehicle (Lee: page 5); 
obtaining coordinate information of the POI from the digital map (Lee: page 5); 
receiving reality image data from a camera mounted on the vehicle (Lee: page 5.); 
transforming the coordinate information of the POI from a coordinate system of the digital map to a coordinate system of the camera (Lee: page 5); 
generating a guide sign indicating the POI in the coordinate system of the camera based on the coordinates information of the POI transformed to the coordinate system of the camera (Lee: page 5.); 
superimposing the guide sign indicating the POI on the image data received from the camera (Lee: page 5).
Lee does not appear to expressly teach a method wherein: 
a type information of the POI is obtained and generating the guide sign is based on the type information of the POI; and
the guide sign comprises a POI position sign that is superimposed on the image data to surround a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located.
However, Johnson teaches a method wherein a type information of the POI is obtained from the digital map and generating the guide sign is based on the type information of the POI (The categories/types of POIs can be determined/obtained in order to enable the user to filter the POIs according to his/her needs, Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee wherein a type information of the POI is obtained and generating the guide sign is based on the type information of the POI, as taught by Johnson.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to control which POIs are presented (Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]). 
Lee in view of Johnson does not appear to expressly teach a method wherein the guide sign comprises a POI position sign that is superimposed on the image data to surround a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located.
However, Hak teaches a method wherein the guide sign comprises a POI position sign that is superimposed on the image data to emphasize a building where the POI is located (Hak: Figs. 3-6, page 8.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee in view of Johnson wherein the guide sign comprises a POI position sign that is superimposed on the image data to emphasize a building where the POI is located, as taught by Hak.
One would have been motivated to make such a combination in order to provide a more effective means for visually indicating the location within the map that the POI is associated with (Hak: Figs. 3-6, page 8.).
Lee in view of Johnson and further in view of Hak does not appear to expressly teach a method wherein emphasizing the building comprises surrounding a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located.
However, Unnikrishnan teaches a method wherein emphasizing the building comprises surrounding a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located (A building can be visually emphasized via an outline, Unnikrishnan: ¶ [0038].  Although Unnikrishnan does not provide a visual example of the outline effect, one of ordinary skill in the art would know that an outline is a line that surrounds an object and typically leaves a gap between the line and the object. This known outlining effect is evidenced by Benenson (The outline effect comprises drawing a line surrounding an object(s) wherein a gap is left between the line and the object, Benenson: Fig. 3, abstract, ¶ [0025], [0030].).  One would have been motivated to make such a combination in order to achieve the predictable results of generating an outline effect.  Accordingly, in combination, the outline effect of Unnikrishnan in view of Benenson, would comprise a line surrounding the building wherein a gap is left between the line and the building.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee in view of Johnson and further in view of Hak wherein emphasizing the building comprises surrounding a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located, as taught by Unnikrishnan.
One would have been motivated to make such a combination in order to effectively emphasize a building within the map view (Unnikrishnan: ¶ [0038]).

Claim 17:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the digital map comprises coordinate information of the POI (Lee: page 5; Johnson: ¶ [0035].).

Claim 18:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the step of obtaining coordinate information and type information of the POI from the digital map comprises: 
selecting the POI according to the localization information of the vehicle (Lee: page 5).

Claim 21:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the guide sign comprises a POI type sign showing the type information of the POI (Johnson: Fig. 11A-11B, ¶ [0102]-[0103]).

Claim 22:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the step of superimposing the guide sign indicating the POI on the image data received from the camera comprises: 
projecting a semi-transparent guide sign of the POI onto the image data received from the camera (Lee: page 8 penultimate paragraph.).

Independent Claim 23:
	Lee discloses a device comprising:
a processor (Lee: page 5.);
a map obtaining module configured to obtain a digital map (Lee: page 5); 
a localization module configured to obtain localization information of the vehicle (Lee: page 5); 
a POI information module configured to obtain coordinate information of the POI from the digital map (Lee: page 5); 
an image data module configured to receive reality image data from a camera mounted on the vehicle (Lee: page 5); 
a transformation module configured to transform the coordinates information of the POI from a coordinate system of the digital map to a coordinate system of the camera (Lee: page 5); 
a guide sign module configured to generate a guide sign indicating the POI in the coordinate system of the camera based on the coordinates information of the POI transformed to the coordinate system of the camera (Lee: page 5); and 
a superimposing module configured to superimpose the guide sign indicating the POI on the image data received from the camera (Lee: page 5).
Lee does not appear to expressly teach a device wherein: 
a type information of the POI is obtained and generating the guide sign is based on the type information of the POI; and
the guide sign comprises a POI position sign, and the superimposing module is configured to superimpose the POI position sign on the image data to surround a building where the POI is located, such that a space is formed between a line of the POI position sing and the building where the POI is located.
However, Johnson teaches a device wherein a type information of the POI is obtained from the digital map and generating the guide sign is based on the type information of the POI and the guide sign comprises a POI position sign (The categories/types of POIs can be determined/obtained in order to enable the user to filter the POIs according to his/her needs, Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee wherein a type information of the POI is obtained from the digital map and generating the guide sign is based on the type information of the POI and the guide sign comprises a POI position sign, as taught by Johnson.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to control which POIs are presented (Johnson: Fig. 11A-11B, ¶ [0040], [0102]-[0103]). 
Lee in view of Johnson does not appear to expressly teach a device wherein the superimposing module is configured to superimpose the POI position sign on the image data to surround a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located.
However, Hak teaches a method wherein the superimposing module is configured to superimpose the POI position sign on the image data to emphasize a building where the POI is located (Hak: Figs. 3-6, page 8.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee in view of Johnson wherein the superimposing module is configured to superimpose the POI position sign on the image data to emphasize a building where the POI is located, as taught by Hak.
One would have been motivated to make such a combination in order to provide a more effective means for visually indicating the location within the map that the POI is associated with (Hak: Figs. 3-6, page 8.).
Lee in view of Johnson and further in view of Hak does not appear to expressly teach a device wherein emphasizing the building comprises surrounding a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located.
However, Unnikrishnan teaches a device wherein emphasizing the building comprises surrounding a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located (A building can be visually emphasized via an outline, Unnikrishnan: ¶ [0038].  Although Unnikrishnan does not provide a visual example of the outline effect, one of ordinary skill in the art would know that an outline is a line that surrounds an object and typically leaves a gap between the line and the object. This known outlining effect is evidenced by Benenson (The outline effect comprises drawing a line surrounding an object(s) wherein a gap is left between the line and the object, Benenson: Fig. 3, abstract, ¶ [0025], [0030].).  One would have been motivated to make such a combination in order to achieve the predictable results of generating an outline effect.  Accordingly, in combination, the outline effect of Unnikrishnan in view of Benenson, would comprise a line surrounding the building wherein a gap is left between the line and the building.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee in view of Johnson and further in view of Hak wherein emphasizing the building comprises surrounding a building where the POI is located, such that a space is formed between a line of the POI position sign and the building where the POI is located, as taught by Unnikrishnan.
One would have been motivated to make such a combination in order to effectively emphasize a building within the map view (Unnikrishnan: ¶ [0038]).

Claim 24:
The rejection of claim 23 is incorporated.  Lee in view of Johnson further teaches a device wherein the digital map comprises coordinate information of the POI and type information of the POI (Lee: page 5; Johnson: ¶ [0035], [0040], [0102].).

Claim 25:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method wherein the POI information module is further configured to: 
select the POI according to the localization information of the vehicle (Lee: page 5).

Claim 28:
The rejection of claim 16 is incorporated.  Lee in view of Johnson further teaches a method the superimposing module is further configured to: 
project a semi-transparent guide sign of the POI onto the image data received from the camera (Lee: page 8 penultimate paragraph.).

Claim 29:
	The rejection of claim 23 is incorporated.  Lee in view of Johnson further teaches a system comprising:
a device for displaying POI information for a vehicle according to claim 23 (Lee: page 5; Johnson: Fig. 1, ¶ [0040], [0102]-[0103].);
a storage medium comprising a digital map (Lee: page 5; Johnson: ¶ [0040].);
a localization device configured to provide localization information of the vehicle (Lee: page 5);
a camera configured to sense the environment of the vehicle and output image data of the environment (Lee: page 5).

Claim 30:
	The rejection of claim 29 is incorporated.  Lee in view of Johnson further teaches a vehicle comprising a system according to claim 29 (Lee: page 5; Johnson: Fig. 1, ¶ [0040], [0102]-[0103].).

Claim(s) 19, 20, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee Seung in view of Johnson, further in view of Hak, further in view of Unnikrishnan, further in view of Benenson and further in view of Yamaguchi et al. (US 2010/0250116 A1, published 09/30/2010, hereinafter “Yamaguchi”).

Claims 19, 20, 26 and 27:
	The rejections of claims 16 and 23 are incorporated.  Lee in view of Johnson, further in view of Hak, further in view of Unnikrishnan and further in view of Benenson teaches a method and device wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the vehicle in a coordinate system of the digital map and coordinate information of the POI wherein the posture of the vehicle is based on a rotation of the vehicle with respect to the digital map and the position of the vehicle in the coordinate system of the digital map (Lee: page 5.). 
Lee in view of Johnson, further in view of Hak, further in view of Unnikrishnan and further in view of Benenson does not appear to expressly teach a method and device wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the camera in a coordinate system of the vehicle.
However, Yamaguchi teaches a method and device wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the camera in a coordinate system of the vehicle (Yamaguchi: ¶ [0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and device of Lee in view of Johnson, further in view of Hak, further in view of Unnikrishnan and further in view of Benenson wherein the transforming comprises generating a pixel position on the image data of the camera based on a posture of the camera in a coordinate system of the vehicle, as taught by Yamaguchi.
One would have been motivated to make such a combination in order to provide a more effective means for superimposing the POI within the camera image (Yamaguchi: ¶ [0063].).
Although Lee in view of Johnson and further in view of Yamaguchi do not teach the specific formulas presented in the claims, the input parameters and the output taught by Lee in view of Johnson and further in view of Yamaguchi are the same as those use in the claim.  Accordingly, Examiner considers whatever suggested formulas, equations and/or algorithms used to perform the transformation in the invention of Lee in view of Johnson and further in view of Yamaguchi to be equivalent to the formula required by claims 19, 20, 26 and 27.

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175